  Case 13-20700         Doc 55     Filed 11/05/18 Entered 11/05/18 07:22:37              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-20700
         DiMarko Burns

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/16/2013.

         2) The plan was confirmed on 08/08/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/14/2014.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/07/2018.

         6) Number of months from filing to last payment: 63.

         7) Number of months case was pending: 66.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $24,403.03.

         10) Amount of unsecured claims discharged without payment: $13,008.35.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-20700         Doc 55      Filed 11/05/18 Entered 11/05/18 07:22:37                    Desc Main
                                      Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor             $74,648.00
        Less amount refunded to debtor                           $35.09

NET RECEIPTS:                                                                                  $74,612.91


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $2,911.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                      $3,257.42
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $6,168.42

Attorney fees paid and disclosed by debtor:                 $589.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
AARONS SALES & LEASE OWNERSHI Unsecured             0.00           NA              NA            0.00       0.00
Alpat Company Inc               Unsecured         124.00           NA              NA            0.00       0.00
AMERICAN EXPRESS                Unsecured           0.00           NA              NA            0.00       0.00
CBA COLLECTION BUREAU           Unsecured         244.00           NA              NA            0.00       0.00
CITIBANK USA                    Unsecured           0.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE Unsecured            NA           0.00          220.44        220.44      28.20
CITY OF CHICAGO DEPT OF FINANCE Unsecured            NA            NA         2,055.04      2,055.04     259.09
CITY OF CHICAGO DEPT OF FINANCE Unsecured            NA           0.00          166.28        166.28      20.23
CITY OF CHICAGO DEPT OF FINANCE Secured        1,554.31            NA         1,554.31      1,554.31        0.00
CITY OF CHICAGO DEPT OF FINANCE Secured        3,690.36       3,610.80        3,690.35      3,690.35        0.00
CITY OF CHICAGO DEPT OF FINANCE Secured        1,535.36       1,701.64        1,535.36      1,535.36        0.00
Comenity Bank                   Unsecured         974.00           NA              NA            0.00       0.00
COMPASS RESOLUTION SVCS LLC     Unsecured           0.00           NA              NA            0.00       0.00
COMPUCREDIT CORP/ASPIR          Unsecured           0.00           NA              NA            0.00       0.00
COOK COUNTY TREASURER           Secured        4,200.42            NA         4,200.42      4,200.42        0.00
COOK COUNTY TREASURER           Secured        3,293.64            NA         3,293.64      3,293.64        0.00
DEPT STORES NATL/BLOOMINGDALE Unsecured        1,073.00       1,072.85        1,072.85      1,072.85     149.90
Equinox Fin                     Unsecured           0.00           NA              NA            0.00       0.00
FINGERHUT CORP                  Unsecured      1,300.00            NA              NA            0.00       0.00
GREAT AMERICAN FINANCE          Unsecured           0.00           NA              NA            0.00       0.00
JEFFERY M LEVING                Secured              NA     10,613.35        10,061.35     10,061.35     733.55
JEFFERY M LEVING                Unsecured            NA           0.00          268.62        268.62      37.92
JEFFERY M LEVING                Unsecured     10,061.35            NA              NA            0.00       0.00
LVNV FUNDING                    Unsecured           0.00      1,662.37        1,662.37      1,662.37     227.35
MCSI INC                        Unsecured         250.00           NA              NA            0.00       0.00
MIDLAND FUNDING LLC             Unsecured      1,282.00       1,187.11        1,187.11      1,187.11     165.83
NATIONSTAR MORTGAGE             Secured       35,250.00            NA              NA            0.00       0.00
NATIONSTAR MORTGAGE             Secured              NA            NA        17,000.00     17,000.00        0.00
OLIPHANT FINANCIAL LLC          Unsecured         610.00        610.87          610.87        610.87      88.26
PRA RECEIVABLES MGMT            Unsecured         656.00        656.23          656.23        656.23      88.17
PRA RECEIVABLES MGMT            Unsecured      1,190.00       1,190.03        1,190.03      1,190.03     162.71



UST Form 101-13-FR-S (09/01/2009)
 Case 13-20700      Doc 55       Filed 11/05/18 Entered 11/05/18 07:22:37                   Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal        Int.
Name                               Class   Scheduled      Asserted      Allowed         Paid           Paid
PRA RECEIVABLES MGMT           Unsecured         577.00        577.62        577.62        577.62        78.86
PREMIER BANK CARD              Unsecured         444.00        444.85        444.85        444.85        61.95
PREMIER BANK CARD              Unsecured         345.00        345.85        345.85        345.85        48.45
QUANTUM3 GROUP LLC             Unsecured           0.00        974.96        974.96        974.96       135.99
Rdk Collection Service         Unsecured          55.00           NA            NA            0.00         0.00
SENEX SERVICES                 Unsecured         937.00        937.70        937.70        937.70       130.85
US BANK NATIONAL ASSOCIATION   Secured      119,085.00    116,798.48           0.00           0.00         0.00
US BANK NATIONAL ASSOCIATION   Secured              NA     28,302.70       5,000.00      5,000.00          0.00
WELLS FARGO DEALER SVC INC     Unsecured      6,424.00       6,424.53      6,424.53      6,424.53       896.40
WYNDHAM VACATION OWNERSHIP     Unsecured      6,267.00         691.38          0.00           0.00         0.00
WYNDHAM VACATION OWNERSHIP     Secured        6,267.00       7,129.33          0.00           0.00         0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00              $0.00                    $0.00
      Mortgage Arrearage                              $22,000.00         $22,000.00                    $0.00
      Debt Secured by Vehicle                              $0.00              $0.00                    $0.00
      All Other Secured                               $24,335.43         $24,335.43                  $733.55
TOTAL SECURED:                                        $46,335.43         $46,335.43                  $733.55

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                $0.00                 $0.00
       Domestic Support Ongoing                             $0.00                $0.00                 $0.00
       All Other Priority                                   $0.00                $0.00                 $0.00
TOTAL PRIORITY:                                             $0.00                $0.00                 $0.00

GENERAL UNSECURED PAYMENTS:                           $18,795.35         $18,795.35              $2,580.16


Disbursements:

       Expenses of Administration                           $6,168.42
       Disbursements to Creditors                          $68,444.49

TOTAL DISBURSEMENTS :                                                                       $74,612.91




UST Form 101-13-FR-S (09/01/2009)
  Case 13-20700         Doc 55      Filed 11/05/18 Entered 11/05/18 07:22:37                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/05/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
